LAND ON, X
(concurring). The train was running between 50 and 60 miles an hour,— say 55 miles. Intestate could see but little oí the track until he got within 30 feet of it, and then could see for 500 or 600 feet west,—say 550 feet. He was going up hill, at a slow gait,—say 4 miles an hour. It would take the train 614 seconds to make the 550' feet. It would take the intestate 5.14 seconds to make 30 feet. If he had looked west 6 seconds before reaching the track, he would not have seen the coming train. The train, owing to the ■cut, could not be heard before it was seen. He was a prudent, sober man. The Presiding Justice intimates that he should have stopped his horse, and looked. He might have done so in vain. Is it not a question of fact?